Title: [November 1778]
From: Adams, John
To: 



      Nov. 9.
      
      
       Mr. Lee read me a Paragraph of a Letter, from London, “that Mr. D. Hartley would probably be here, in the Course of this Month.”
       At Dinner I repeated this Paragraph to Dr. Franklin, and said that I thought “Mr. H’s Journey ought to be forbidden.” The Dr. said “he did not see how his coming could be forbid.” I replied “We could refuse to see him,” and that I thought We ought to see nobody from England, unless they came with full Powers.... That little Emmissarys were sent by the King only to amuse a certain Sett of People, while he was preparing for his designs. That there had been enough of this.... The Dr. sayd “We could decline having any private Conversation with him.” ...
      
      
       
        
   
   Suspension points, here and below, in MS.


       
      
      

      1778. Novr: 26 Jeudi.
      
      
       Went to see the Palace of Bourbon, belonging to the Prince of Condé. It is a City. The Apartements of the Prince, are very rich, and elegant. The Gallery has many fine Paintings. But I have no Taste for ringing the Changes of Mirrors, Gold, Silver, Marble, Glass, and Alabaster.—For myself I had rather live in this Room at Passy than in that Palace, and in my Cottage at Braintree than in this Hotel at Passy.
       An unlucky Accident befell my Servant Stevens in falling from the Coach, and being dragged by the foot upon the Pavement. He was in great Danger but happily was not essentially hurt.
       Dined with the Abbes Chalut and Arnoux. Returned at Night and found M. Turgot, Abbe Condilac, Mad. Helvetius, and the Abbe &c.
      
       

      Novr. 30. 1778.
      
      
       Orthodoxy is my Doxy, and Heterodoxy is your Doxy.—Definitions. Franklin.
      
     